[Cite as State v. Ollison, 2016-Ohio-7029.]


STATE OF OHIO                      )                 IN THE COURT OF APPEALS
                                   )ss:              NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE OF OHIO                                        C.A. No.       27994

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
DARRION OLLISON                                      COURT OF COMMON PLEAS
                                                     COUNTY OF SUMMIT, OHIO
        Appellant                                    CASE No.   CR 2015 06 1801

                                  DECISION AND JOURNAL ENTRY

Dated: September 28, 2016



        WHITMORE, Judge.

        {¶1}     Appellant, Darrion Ollison, appeals from the October 5, 2015 judgment of the

Summit County Court of Common Pleas. This Court affirms.

                                                I

        {¶2}     On June 5, 2014, a criminal complaint was filed in Akron Municipal Court

charging Mr. Ollison with engaging in “sexual [conduct] with a minor female child * * *, who is

pregnant and due July 8, 2014.” At that time, the Akron Municipal Court also issued an arrest

warrant. On April 26, 2015, the Akron Police arrested Mr. Ollison on the pending complaint. On

June 22, 2015, the Summit County Grand Jury issued an indictment against Mr. Ollison for

unlawful sexual conduct with a minor, in violation of R.C. 2907.04, a felony of the fourth

degree. At his arraignment, Mr. Ollison pleaded not guilty to the charge in the indictment.1



        1
          A supplemental indictment was filed on September 21, 2015, for two counts of
importuning, in violation of R.C. 2907.07(B)(1)/(D)(1), felonies of the fifth degree. The State
later dismissed these charges as part of Mr. Ollison’s plea bargain.
                                                 2


       {¶3}    Mr. Ollison then filed a motion to dismiss for an alleged violation of his statutory

right to a speedy trial. In his motion, Mr. Ollison argued that the indictment should be dismissed

because the Akron Municipal Court’s complaint for unlawful sexual conduct had been pending

“for over one year,” and that his speedy trial time should have started running at the filing of the

complaint. In response, the State argued that Mr. Ollison evaded arrest by (1) missing scheduled

interviews with Detective Susan Hackbart and Children’s Services, (2) missing meetings with his

parole officer, and (3) failing to attend community control hearings. Further, in citing State v.

Szorady, 9th Dist. Lorain No. 02CA008159, 2003-Ohio-2716, and R.C. 2945.71(C)(2), the State

argued that Mr. Ollison’s speedy trial time begins “to run on the day after [his] arrest or service

of summons.” (Emphasis deleted.)

       {¶4}    After a hearing at which Detective Susan Hackbart testified on behalf of the State,

the trial court denied Mr. Ollison’s motion. Mr. Ollison then changed his plea to no contest. The

trial court found him guilty of unlawful sexual conduct with a minor and sentenced him to six

months of imprisonment and five years of post-release control.

       {¶5}    Mr. Ollison now appeals, raising one assignment of error.

                                                 II

                                Assignment of Error Number One

       THE TRIAL COURT ERRED BY DENYING [MR. OLLISON’S] MOTION TO
       DISMISS FOR WANT OF SPEEDY TRIAL BECAUSE THE CHARGE WAS
       FILED AND REMAINED PENDING IN MUNICIPAL COURT FOR OVER
       270 DAYS WITHOUT ISSUANCE OF ANY CAPIAS TO TOLL STATUTORY
       TIME.

       {¶6}    In his sole assignment of error, Mr. Ollison argues that the trial court erred in

denying his motion to dismiss for an alleged violation of the statutory time within which to bring
                                                3


him to trial. Specifically, Mr. Ollison contends that, after the filing of the Akron Municipal

Court’s complaint, a capias should have been filed to toll his speedy trial time. We disagree.

       {¶7}    R.C. 2945.73(B) states that “[u]pon motion made at or prior to the

commencement of trial, a person charged with an offense shall be discharged if he is not brought

to trial within the time required by sections 2945.71 and 2945.72 of the Revised Code.” Further,

R.C. 2945.71(C)(2) provides that “[a] person against whom a charge of felony is pending * * *

[s]hall be brought to trial within two hundred seventy days after the person's arrest.” “The time

within which an accused must be brought to trial may be extended as provided in R.C. 2945.72.”

State v. Wheeler, 9th Dist. Wayne No. 15AP0025, 2016-Ohio-4690, ¶ 4.

       {¶8}    Recently, in Wheeler, this Court addressed a factually similar situation wherein

the appellant, Mr. Wheeler, argued that “his speedy trial time [should have] began to run when

his indictment was filed[,]” and that “the delay between the indictment and the arrest was

unreasonable, and thus [could not] serve to toll the speedy trial time.” Id. at ¶ 5, 7. In Wheeler,

the indictment was filed on May 17, 2014, and the motion to dismiss was filed 311 days after the

filing of the indictment. Id. at ¶ 5. However, in overruling his speedy trial argument, we stated

that “the clear wording of [R.C. 2945.71(C)(2)] provides that a person against whom a charge of

a felony ‘is pending’ must be brought to trial ‘within two hundred seventy days after the

person’s arrest.’” (Emphasis sic.) Id. at ¶ 6, quoting R.C. 2945.71(C)(2). Further, we stated that

“‘[t]ime is calculated to run the day after the date of arrest.’” Wheeler at ¶ 6, quoting State v.

Browand, 9th Dist. Lorain No. 06CA009053, 2007-Ohio-4342, ¶ 12. We determined that “as

calculated from the day after Mr. Wheeler’s arrest, there existed no speedy trial violation under

R.C. 2945.71(C)(2).” Wheeler at ¶ 6. “[H]aving concluded that Mr. Wheeler’s case proceeded
                                                   4


within the time limitations imposed under R.C. 2945.71(C)(2),” we declined to “address

arguments relative to the tolling of that time.” Id. at ¶ 7.

       {¶9}     Here, the Akron Police arrested Mr. Ollison on April 26, 2015, and he filed his

motion to dismiss on July 8, 2015. On September 30, 2015, Mr. Ollison pleaded no contest to

the indicted charge, which was journalized in the trial court’s judgment entry on October 5,

2015. As such, from the date after Mr. Ollison’s arrest, to the date of resolution of this matter,

approximately 161 days passed. This falls squarely within the speedy trial time limitations

proscribed in R.C. 2945.71(C)(2). Therefore, based upon our precedent in Wheeler, we conclude

that there is no merit to Mr. Ollison’s speedy trial argument, nor is there a need to discuss the

tolling of time. See Wheeler at ¶ 7.

       {¶10} Mr. Ollison’s sole assignment of error is overruled.

                                                  III

       {¶11} Mr. Ollison’s assignment of error is overruled. The judgment of the Summit

County Court of Common Pleas is affirmed.

                                                                              Judgment affirmed.




       There were reasonable grounds for this appeal.

       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Summit, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is
                                                5


instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                    BETH WHITMORE
                                                    FOR THE COURT



CARR, P. J.
SCHAFER, J.
CONCUR.


APPEARANCES:

DONALD GALLICK, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.